 

Exhibit 10.1

ADVANCED MAGNETICS, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

Article 1 - Purpose.

This 2006 Employee Stock Purchase Plan (the “Plan”) is intended to encourage
stock ownership by all eligible employees of Advanced Magnetics, Inc. (the
“Company”), a Delaware corporation, and its participating subsidiaries (as
defined in Article 17) so that they may share in the growth of the Company by
acquiring or increasing their proprietary interest in the Company.  The Plan is
designed to encourage eligible employees to remain in the employ of the Company
and its participating subsidiaries.  The Plan is intended to qualify as an
“employee stock purchase plan” as defined in Section 423 of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder.

Article 2 - Administration of the Plan.

The Board of Directors or any committee or person(s) to whom it delegates its
authority (the “Administrator”) shall administer, interpret and apply all
provisions of the Plan as it deems necessary, provided that any such rules and
regulations shall be applied on a uniform basis to all employees under the
Plan.  The Administrator may consult with counsel for the Company on any matter
arising under the Plan.  All determinations and decisions of the Administrator
shall be final, unless otherwise determined by the Board of Directors.  No
Administrator shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.  Nothing contained in
this Section shall be deemed to authorize the Administrator to alter or
administer the provisions of the Plan in a manner inconsistent with the
provisions of Section 423 of the Code, and the regulations promulgated
thereunder.

In the event the Board of Directors fails to appoint or refrains from appointing
an Administrator, the Board of Directors shall have all power and authority to
administer the Plan.  In such event, the word “Administrator” wherever used
herein shall be deemed to mean the Board of Directors.

Article 3 - Eligible Employees.

All employees of the Company and each of its subsidiaries (as defined below)
that is designated by the Board of Directors of the Company as a participant in
the Plan (such participating subsidiary being hereinafter called a
“participating subsidiary”) shall be eligible to receive options under the Plan
to purchase common stock of the Company, and all eligible employees shall have
the same rights and privileges hereunder.  Persons who are eligible employees on
the first business day of any Payment Period (as defined in Article 5) shall
receive their options as of such day.  Persons who become eligible employees
after any date on which options are granted under the Plan shall be granted
options on the first day of the next succeeding Payment Period on which options
are granted to eligible employees under the Plan.  In no event, however, may an
employee be granted an option if such employee, immediately after the option was
granted, would be treated as owning stock possessing five percent or more of the
total combined voting power or value of all classes of stock of the Company or
of any parent corporation or subsidiary corporation, as the terms “parent
corporation” and “subsidiary corporation” are defined in Section 424(e) and (f)
of the Code.  For purposes of determining stock ownership under this paragraph,


--------------------------------------------------------------------------------


 

the attribution rules of Section 424(d) of the Code shall apply, and stock which
the employee may purchase under outstanding options shall be treated as stock
owned by the employee.

Article 4 - Stock Subject to the Plan.

The stock subject to the options under the Plan shall be shares of the Company’s
authorized but unissued common stock, par value $0.01 per share (the “Common
Stock”), or shares of Common Stock reacquired by the Company, including shares
purchased in the open market.  The aggregate number of shares which may be
issued pursuant to the Plan is 100,000, subject to adjustment as provided in
Article 12.  If any option granted under the Plan shall expire or terminate for
any reason without having been exercised in full or shall cease for any reason
to be exercisable in whole or in part, the unpurchased shares subject thereto
shall again be available under the Plan.

Article 5 - Payment Period and Stock Options.

The first Payment Period during which payroll deductions will be accumulated
under the Plan shall commence on June 1, 2007 (the “Effective Date”) and shall
end on November 30, 2007.  For the remainder of the duration of the Plan,
Payment Periods shall consist of the six-month periods commencing on June 1 and
ending on the following November 30 and commencing on December 1 and ending on
the following May 31.  Notwithstanding the foregoing, the Administrator shall
have the authority to establish different Payment Periods and exercise dates, to
modify the amount of time between a Payment Period and an exercise date, to
increase or decrease the number of Payment Periods in a year and to limit the
number of shares that may be available in a Payment Period.

On the first business day of each Payment Period, the Company will grant to each
eligible employee who is then a participant in the Plan an option to purchase
shares of Common Stock on the last day of such Payment Period, at the Option
Price hereinafter provided, a maximum of 1,500 shares of Common Stock, on
condition that such employee remains eligible to participate in the Plan
throughout the remainder of such Payment Period.  The participant shall be
entitled to exercise the option so granted only to the extent of the
participant’s accumulated payroll deductions on the last day of such Payment
Period. If the participant’s accumulated payroll deductions on the last day of
the Payment Period would enable the participant to purchase more than 1,500
shares except for the 1,500-share limitation, the excess of the amount of the
accumulated payroll deductions over the aggregate purchase price of the 1,500
shares shall be promptly refunded to the participant by the Company, without
interest.  The Option Price per share for each Payment Period shall be the
lesser of (i) 85% of the fair market value of the Common Stock on the first
business day of the Payment Period and (ii) 85% of the fair market value of the
Common Stock at the time such Option is exercised pursuant to Article 6, in
either event rounded to the nearest cent.  The foregoing limitation on the
number of shares subject to option and the Option Price shall be subject to
adjustment as provided in Article 12.  The Administrator shall have the
authority, solely with respect to a Payment Period that has not commenced, to
reduce or eliminate the 15 percent discount provided in either clause (i) or
(ii) of the preceding sentence.  The percentages selected for such clauses (i)
and (ii) do not need to be identical (but shall in all cases be equal or higher
to 85%).

For purposes of the Plan, the term “fair market value” on any date means (i) the
last reported sale price (on that date) of the Common Stock on the principal
national securities exchange on which the Common Stock is traded, if the Common
Stock is then traded on a national securities exchange; or (ii) the last
reported sale price (on that date) of the Common Stock on the NASDAQ Global
Market, if the Common Stock is not then traded on a national securities
exchange; or (iii) the average of the closing bid and asked prices last quoted
(on that date) by an established quotation service for over-the-counter
securities, if the Common Stock is not reported on the NASDAQ Global Market; or
(iv) if the Common

2


--------------------------------------------------------------------------------


 

Stock is not publicly traded, the fair market value of the Common Stock as
determined by the Administrator after taking into consideration all factors
which it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm’s length.

For purposes of the Plan, the term “business day” means a day on which there is
trading on the NASDAQ Global Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph; and if
neither is applicable, a day that is not a Saturday, Sunday or legal holiday in
Massachusetts.

No employee shall be granted an option which permits the employee’s right to
purchase stock under the Plan, and under all other Section 423(b) employee stock
purchase plans of the Company and any parent or subsidiary corporations, to
accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.  The purpose of the limitation in the
preceding sentence is to comply with, and the accrual of rights to purchase
Common Stock shall be determined in accordance with, Section 423(b)(8) of the
Code.  If the participant’s accumulated payroll deductions on the last day of
the Payment Period would otherwise enable the participant to purchase Common
Stock in excess of the Section 423(b)(8) limitation described in this paragraph,
the excess of the amount of the accumulated payroll deductions over the
aggregate purchase price of the shares actually purchased shall be promptly
refunded to the participant by the Company, without interest.

Article 6 - Exercise of Option.

Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose of the Plan as the
participant’s accumulated payroll deductions on such date will pay for at the
Option Price, subject to the Section 423(b)(8) limitation described in
Article 5.  If the individual is not a participant on the last day of a Payment
Period, then he or she shall not be entitled to exercise his or her option. 
Only full shares of Common Stock may be purchased under the Plan.  Unused
payroll deductions remaining in a participant’s account at the end of a Payment
Period by reason of the inability to purchase a fractional share shall be
carried forward to the next Payment Period.

Article 7 - Authorization for Entering the Plan.

An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization:

A.            Stating the percentage to be deducted regularly from the
employee’s pay;

B.            Authorizing the purchase of stock for the employee in each Payment
Period in accordance with the terms of the Plan; and

C.            Specifying the exact name or names in which stock purchased for
the employee is to be issued as provided under Article 11 hereof.

Such authorization must be received by the Company at least ten days before the
first day of the next succeeding Payment Period and shall take effect only if
the employee is an eligible employee on the first business day of such Payment
Period.

3


--------------------------------------------------------------------------------


 

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Payment Period to succeeding Payment
Periods as long as the Plan remains in effect.

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay.  No interest will be paid on these amounts.

Article 8 - Maximum Amount of Payroll Deductions.

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage) not less than one percent (1%) or more than ten percent (10%) of the
employee’s total compensation, including base pay or salary and any overtime,
bonuses or commissions.

Article 9 - Change in Payroll Deductions.

Deductions may be increased or decreased during a Payment Period.  However, a
change in payroll deductions shall be effective for any paycheck only if written
notice is received by the Company at least ten business days prior to the payday
for that paycheck.

Article 10 - Withdrawal from the Plan.

A participant may withdraw from the Plan at any time prior to the last day of a
Payment Period by delivering a withdrawal notice to the Company.  Upon
withdrawal by a participant, all amounts of the participant’s accumulated
payroll deductions not previously used to purchase shares under the Plan shall
be promptly refunded to the participant by the Company, without interest.

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization at least ten days before the first day of the next Payment Period
in which he or she wishes to participate.  The employee’s re-entry into the Plan
becomes effective at the beginning of such Payment Period, provided that he or
she is an eligible employee on the first business day of the Payment Period.

Article 11 - Issuance of Stock.

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent.

Stock purchased under the Plan shall be issued only in the name of the
participant, or if the participant’s authorization so specifies, in the name of
the participant and another person of legal age as joint tenants with rights of
survivorship.

Article 12 - Adjustments.

Upon the happening of any of the following described events, a participant’s
rights under options granted under the Plan shall be adjusted as hereinafter
provided:

A.                 In the event that the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if, upon a
reorganization, split-up, liquidation, recapitalization or the like of the
Company, the shares of Common Stock shall be exchanged for other securities of
the Company, each participant shall be entitled, subject to the conditions
herein

4


--------------------------------------------------------------------------------


 

stated, to purchase such number of shares of Common Stock or amount of other
securities of the Company as were exchangeable for the number of shares of
Common Stock that such participant would have been entitled to purchase except
for such action, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or exchange; and

B.                  In the event the Company shall issue any of its shares as a
stock dividend upon or with respect to the shares of stock of the class which
shall at the time be subject to option hereunder, each participant upon
exercising such an option shall be entitled to receive (for the purchase price
paid upon such exercise) the shares as to which the participant is exercising
his or her option and, in addition thereto (at no additional cost), such number
of shares of the class or classes in which such stock dividend or dividends were
declared or paid, and such amount of cash in lieu of fractional shares, as is
equal to the number of shares thereof and the amount of cash in lieu of
fractional shares, respectively, which the participant would have received if
the participant had been the holder of the shares as to which the participant is
exercising his or her option at all times between the date of the granting of
such option and the date of its exercise.

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to options
which have been or may be granted under the Plan and the limitations set forth
in the second paragraph of Article 5 shall also be appropriately adjusted to
reflect the events specified in paragraphs A and B above.  Notwithstanding the
foregoing, any adjustments made pursuant to paragraphs A or B shall be made only
after the Administrator, based on advice of counsel for the Company, determines
whether such adjustments would constitute a “modification” (as that term is
defined in Section 424(h)(3) of the Code).  If the Administrator determines that
such adjustments would constitute a modification, it may refrain from making
such adjustments.

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Administrator or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) shall,
with respect to options then outstanding under the Plan, either (i) make
appropriate provision for the continuation of such options by arranging for the
substitution on an equitable basis for the shares then subject to such options
either (a) the consideration payable with respect to the outstanding shares of
the Common Stock in connection with the Acquisition, (b) shares of stock of the
successor corporation, or a parent or subsidiary of such corporation, or
(c) such other securities as the Successor Board deems appropriate, the fair
market value of which shall not materially exceed the fair market value of the
shares of Common Stock subject to such options immediately preceding the
Acquisition; or (ii) terminate each participant’s options in exchange for a cash
payment equal to the excess of (a) the fair market value on the date of the
Acquisition, of the number of shares of Common Stock that the participant’s
accumulated payroll deductions as of the date of the Acquisition could purchase,
at an option price determined with reference only to the first business day of
the applicable Payment Period and subject to the Code Section 423(b)(8) and
fractional-share limitations on the amount of stock a participant would be
entitled to purchase, over (b) the result of multiplying such number of shares
by such option price.

The Administrator or Successor Board shall determine the adjustments to be made
under this Article 12, and its determination shall be conclusive.

5


--------------------------------------------------------------------------------


 

Article 13 - No Transfer or Assignment of Employee’s Rights.

An option granted under the Plan may not be assigned, transferred, pledged or
otherwise disposed of, except by will or under the laws of descent and
distribution, and may be exercised only by the participant during the lifetime
of the participant.

Article 14 - Termination of Employee’s Rights.

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan.  Notwithstanding
the foregoing, eligible employment shall be treated as continuing intact while a
participant is on military leave, sick leave or other bona fide leave of
absence, for up to 90 days, or for so long as the participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than
90 days.

If a participant’s payroll deductions are interrupted by any legal process, a
withdrawal notice will be considered as having been received from the
participant on the day the interruption occurs.

Article 15 - Termination and Amendments to Plan.

Unless terminated sooner as provided below, the Plan shall terminate on May 31,
2012.  The Plan may be terminated at any time by the Company’s Board of
Directors but such termination shall not affect options then outstanding under
the Plan.  It will terminate in any case when all or substantially all of the
unissued shares of stock reserved for the purposes of the Plan have been
purchased.  If at any time shares of stock reserved for the purpose of the Plan
remain available for purchase but not in sufficient number to satisfy all then
unfilled purchase requirements, the available shares shall be apportioned among
participants in proportion to the amount of payroll deductions accumulated on
behalf of each participant that would otherwise be used to purchase stock, and
the Plan shall terminate.  Upon such termination or any other termination of the
Plan, all payroll deductions not used to purchase stock will be refunded,
without interest.

The Administrator or the Board of Directors may from time to time adopt
amendments to the Plan provided that, without the approval of the stockholders
of the Company, no amendment may (i) increase the number of shares that may be
issued under the Plan; (ii) change the class of employees eligible to receive
options under the Plan, if such action would be treated as the adoption of a new
plan for purposes of Section 423(b) of the Code; or (iii) cause Rule 16b-3 under
the Securities Exchange Act of 1934 to become inapplicable to the Plan.

Article 16 - Limits on Sale of Stock Purchased under the Plan.

The Plan is intended to provide shares of Common Stock for investment and not
for resale.  The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs.  An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any applicable federal or state securities laws, subject to the
Company’s Insider Trading and Blackout Policies, and subject to the notice
requirement in Article 20 and any restrictions imposed under Article 21 to
ensure that tax withholding obligations are satisfied.  THE EMPLOYEE ASSUMES THE
RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF THE STOCK.

6


--------------------------------------------------------------------------------


 

Article 17 - Participating Subsidiaries.

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan.  The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.

Article 18 - Optionees Not Stockholders.

Neither the granting of an option to an employee nor the deductions from his or
her pay shall constitute such employee a stockholder of the shares covered by an
option until such shares have been actually purchased by the employee.

Article 19 - Application of Funds.

The proceeds received by the Company from the sale of Common Stock pursuant to
options granted under the Plan will be used for general corporate purposes.

Article 20 - Notice to Company of Disqualifying Disposition.

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired.  Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws.  Such dispositions generally
are treated as “disqualifying dispositions” and have certain tax consequences to
participants and to the Company and its participating subsidiaries under Section
421 of the Code.

Article 21 - Withholding of Additional Income Taxes.

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations.  Each participant further
acknowledges that when Common Stock is purchased under the Plan, the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant. 
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under Article 7
will be used to purchase Common Stock.  However, if amounts sufficient to
satisfy applicable tax withholding obligations have not been withheld from
compensation otherwise payable to any participant, then, notwithstanding any
other provision of the Plan, the Company may withhold such taxes from the
participant’s accumulated payroll deductions and apply the net amount to the
purchase of Common Stock, unless the participant pays to the Company, prior to
the exercise date, an amount sufficient to satisfy such withholding
obligations.  Each participant further acknowledges that the Company and its
participating subsidiaries may be required to withhold taxes in connection with
the disposition of stock acquired under the Plan and agrees that the Company or
any participating subsidiary may take whatever action it considers appropriate
to satisfy

7


--------------------------------------------------------------------------------


 

such withholding requirements, including deducting from compensation otherwise
payable to such participant an amount sufficient to satisfy such withholding
requirements or conditioning any disposition of Common Stock by the participant
upon the payment to the Company or such subsidiary of an amount sufficient to
satisfy such withholding requirements.

Article 22 - Governmental Regulations.

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan.  For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

Article 23 - Governing Law.

The validity and construction of the Plan shall be governed by the laws of
Massachusetts, without giving effect to the principles of conflicts of law
thereof.

Article 24 - Approval of Board of Directors and Stockholders of the Company.

                The Plan was adopted by the Board of Directors on November 7,
2006 and on such date the Board of Directors resolved that the Plan was to be
submitted to the shareholders of the Company for approval at the next meeting of
shareholders.  In the event the shareholders of the Company fail to approve the
Plan within twelve months of the date the plan was adopted by the Board of
Directors, the Plan shall terminate in accordance with Article 15 hereof.

8


--------------------------------------------------------------------------------